Citation Nr: 0019033	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased rating for 
auriculoventricular heart block with myocardial damage, as 
residuals of diphtheria, currently evaluated at 30 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to auriculoventricular 
heart block with myocardial damage, as residuals of 
diphtheria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as a remand is necessary in order to correct a 
procedural or due process defect.  Specifically, by letter 
dated February 22, 2000, the RO sought clarification from the 
veteran regarding his request for a hearing before the Board.  
He was told that if he did not respond within thirty days, it 
would be assumed that he did, in fact, desire a hearing.  
There is no indication in the file that the veteran responded 
to the letter.  As Travel Board hearings are scheduled by the 
RO, the case will be returned to the RO to schedule a Travel 
Board hearing before a Member of the Board at the RO.  In 
addition, the veteran is informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Further, during the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
overturned the test that had been used for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the RO decision on appeal here.  As such, due 
process in this case dictates that this case be remanded for 
initial consideration and readjudication by the RO under the 
guidance provided in Hodge. 

Further, while this case was developing, the rating criteria 
for cardiovascular criteria changed.  While it appears that 
the RO considered the new criteria in the most recent 
supplemental statement of the case (SSOC), it is not clear 
that the new rating criteria have been provided to the 
appellant and his representative.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  The RO should initially readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of hypertension on a secondary 
basis with reference to the current 
standard for the submission of new and 
material evidence as outlined in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), and 
38 C.F.R. § 3.156 (1999).  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  In any 
event, a SSOC should be issued providing 
the appellant and his representative 
notice of the current rating criteria for 
cardiovascular disorders.

2.  The RO should also schedule the 
veteran for a hearing before a Member of 
the Board at the RO, in accordance with 
applicable procedures, and notice should 
be sent to the veteran and to his 
representative, as required.  If the 
veteran desires to withdraw the hearing 
request, and proceed on the evidence of 
record, such hearing request should be 
withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


